Citation Nr: 1210488	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  08-22 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for central left paracentral focal disc protrusion, L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel

INTRODUCTION

The Veteran had active service from December 1991 to December 1996.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the claim to increase the 10 percent rating for the Veteran's service connected service central left paracentral focal disc protrusion, L5-S1.  The Veteran has apparently since moved, and now the RO in Denver, Colorado has jurisdiction of the claim.  

This case was before the Board in April 2010.  At that time the case was remanded to afford the Veteran a personal hearing before a Veteran's Law Judge at the Board, as had been acknowledged by the Veteran in his July 2008, substantive appeal, VA Form 9.  

In September 2010, as support for his claim, the Veteran testified at a videoconference hearing at the RO in Denver, Colorado before the undersigned acting Veterans Law Judge of the Board.  In conjunction with the hearing, the Veteran submitted additional evidence but there is no indication that he waived his right to have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  However, since the Board is remanding the case back to the RO/Appeals Management Center (AMC), they will have the opportunity to review the additional evidence that has been submitted, along with other evidence developed in conjunction with the claim.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC for further development.  


REMAND

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist includes providing a thorough and comprehensive medical examination, especially where the available evidence is too old for an adequate assessment of the Veteran's current condition.  Robinette  v. Brown, 8 Vet. App. 69, 76 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

As mentioned in the introduction, a videoconference hearing was held at the RO in September 2010.  At that hearing it was acknowledged that the Veteran's last VA evaluation of his service connected back disorder was in November 2007.  That is more than 5 years ago.  The Board is in agreement with the Veteran's accredited representative that another examination is needed to ascertain the present severity of his back disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).  


Accordingly, the case is REMANDED for the following action:

1. Schedule a VA compensation examination to reassess the severity of the Veteran's low back disability (central left paracentral focal disc protrusion, L5-S1).  The claims file, including a complete copy of this remand, must be made available to the designated examiner for review of the pertinent medical and other history.  The Veteran is hereby advised that failure to report for this examination, without good cause, may have adverse consequences on this pending claim. 

Updated information is specifically needed concerning the Veteran's range of motion on forward flexion, backward extension, left and right lateral flexion (side bending), and left and right lateral rotation (twisting).  

The examiner must additionally indicate whether pain causes additional limitation of motion, such as during prolonged or repeated use of the low back or when the pain is most problematic ("flare ups").  And, if possible, the examiner should try and quantify the amount the Veteran's motion is additionally restricted in this circumstance. 

Comment is needed, as well, concerning whether there is additional disability due to weakness, premature or excess fatigability, or incoordination, and if possible this additional disability also should be quantified. 

And based on the range of motion shown, the examiner must indicate whether there is ankylosis, either favorable or unfavorable.  

Determine if there is associated degenerative joint or disc disease, if there is radiculopathy or sciatic neuropathy affecting the lower extremities.

Also address if there is disc disease (intervertebral disc syndrome (IVDS)) associated with this low back disability whether it has caused any incapacitating episodes - meaning periods of acute signs and symptoms due to the IVDS requiring bed rest prescribed by a physician and treatment by a physician.  If it is determined there have been incapacitating episodes, the examiner needs to specify their total duration during the past 12 months. 

2. Then readjudicate the claim for a higher rating for the low central left paracentral focal disc protrusion, L5-S1, based on the results of the requested VA compensation examination, and any other evidence submitted or obtained.  If a higher rating is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit written or other argument in response before returning the file to the Board for further appellate consideration of the claim.  



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LEONARD VECCHIOLLO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


